DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Examiner recommends amending claim 20 to read -- An oscilloscope comprising: a housing; a processor housed in the housing; and an oscilloscope display assigned to the housing, the processor being connected with the oscilloscope display, the processor being configured to process an operator input with regard to at least one of a waveform axis scale input value and a record length input value, the processor being further configured to determine an oscilloscope operating point relative to at least one predetermined operating mode limit.-- in order to place the claim in better form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pupalaikis et al. (hereinafter Pupalaikis – US Doc. No. 20180059143).
Regarding claim 1, Pupalaikis discloses a method for operating an oscilloscope, with the following steps: detecting a waveform axis scale input value (Figure 16, element 31; see also paragraph 0184); detecting a record length input value (Figure 16, element 36; see paragraph 0187); and determining an oscilloscope operating point relative to at least one predetermined operating mode limit (see paragraphs 0190-0191 – note that the oscilloscope settings are determined based on the individual display limits input by the user).
Regarding claim 2, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the waveform axis scale input value is a horizontal scale input value (as shown in Figures 9-14; see also paragraphs 0157-0160).
Regarding claim 3, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that at least one of the waveform axis scale input value and the record length input value is set manually by an operator of the oscilloscope (paragraph 0184).
Regarding claim 4, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that at least one of the waveform axis scale input value and the record length input value is set by at least one of using a knob, using a dial, using a button, using a remote control device and touching a touch- sensitive display (see paragraph 0184 – note the physical or virtual buttons).

Regarding claim 6, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating mode limit is predetermined based upon at least one of an original analog to digital converter sample rate, a rate change due to decimation or interpolation and a number of divisions (see paragraph 0201).
Regarding claim 7, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that at least one of the oscilloscope operating point and the operating mode limit is processed by a graphic processor for displaying at an oscilloscope display (see paragraph 0199 – note that although not specifically stated as a graphics processor, the oscilloscope inherently has multiple processors [example: see claim 10 of the reference application] and the oscilloscope also provides the user with multiple screens [displays] and therefore inherently discloses a graphics processor).
Regarding claim 8, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating mode limit comprises an interpolation mode versus decimation mode limit (see paragraphs 0176-0178 – note that the oscilloscope has both decimation and interpolation modes).

Regarding claim 10, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating mode limit comprises a channel operating mode limit based upon a number of active oscilloscope channels (see paragraphs 0184-0185).
Regarding claim 12, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating mode limit comprises a spectrum analysis limit based upon at least one of a span and a resolution bandwidth (see paragraphs 0157-0160).
Regarding claim 16, Pupalaikis discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a recommendation is displayed how to adapt at least one of a setting of the oscilloscope, the waveform axis scale input value and the record length input value (see paragraphs 0199 and 0203).
Regarding claim 17, Pupalaikis discloses a method for operating an oscilloscope, with the following steps: receiving an input of an operator with regard to at least one of a waveform axis scale input value and a record length input value (see paragraph 0199 – specifically note the first sentence), processing the input of the operator to determine an allowable operating range based upon the input of the operator (see paragraph 0199; see also Figure 20 – note that the operating range is calculated based on the input of the user 
Regarding claim 18, Pupalaikis discloses all of the limitations of claim 17 as discussed in the claim 17 rejection above and further that the allowable operating range displayed relates to at least one of a range of allowed settings and allowable oscilloscope operating points (see paragraphs 0199 and 0203 – note that the acquired configuration settings are based on user input and user priorities).
Regarding claim 19, Pupalaikis discloses all of the limitations of claim 17 as discussed in the claim 17 rejection above and further that the allowable operating range is displayed on an interactive display enabling the operator to adapt its input instantaneously (see paragraphs 0199 and 0203 – note that the acquired configuration settings are displayed to the user and that the user can alter certain settings).
Apparatus claim 20 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1.  Therefore apparatus claim 20 corresponds to method claim 1, and is rejected for the same reasons of anticipation as discussed above.

Allowable Subject Matter
Claims 11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wegener (US Doc. No. 20080103710) discloses an adaptive oscilloscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694